Title: Treasury Department Circular to the Collectors of the Customs, 23 July 1792
From: Hamilton, Alexander
To: Collectors of the Customs



Sir,
Treasury Department,July 23, 1792.

On a revision of the Act concerning the Post Office, I find the construction communicated in my Circular of the 25th ultimo to be erroneous, the 10th section of that Act expressly imposing specific rates of postage, according to circumstances, for every letter or packet carried from one port to another, in the United States, by sea, not only in packet boats or vessels, the property of, or provided by the United States, but also “in every private ship or vessel.” This provision had escaped attention.
A question arises, whether this will require an entry, in any case, in which a vessel was not antecedently bound by law to make entry. I am of opinion that it will not, as there is nothing affirmatively enjoining an entry, in such cases, and it would be too considerable an innovation in the general policy of the laws, to be required by implication.
Yet the Master of every vessel arriving from one port to another, where a Post Office is established, ought, before he “breaks bulk” to deliver the letters, which are directed to be delivered there, in conformity to the 12th section; and so doing, would be entitled to the compensations prescribed by the 13th section. And it is not clear, but that an omission would be punishable by indictment, where the vessel is not subject to an entry. This, however, is a point most fit for the consideration of the Post Masters.
I am, Sir,   Your obedient Servant,
A Hamilton
